Exhibit 10.2

DPL INC.

PARTICIPATION AGREEMENT

This PARTICIPATION AGREEMENT (“Agreement”) is entered into this 8th day of
September 2006 (the “Effective Date”) among DPL Inc., an Ohio corporation
(“DPL”), The Dayton Power and Light Company, an Ohio corporation (“DP&L”)
(collectively, the “Company”), and Paul M. Barbas (“Executive”).

WHEREAS, DPL has an executive compensation program (the “Program”), generally
effective as of January 1, 2006;

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the
“Board”): the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc.
Supplemental Executive Defined Contribution Retirement Plan, the DPL Inc. 2006
Equity and Performance Incentive Plan, and the DPL Inc. Executive Incentive
Compensation Plan (the “EICP”) (collectively, the “Plans”);

WHEREAS, Executive’s participation in the Plans and eligibility for the benefits
provided thereunder requires execution of this Agreement; and

WHEREAS, DPL desires to provide Executive benefits in addition to those provided
by the Program, as described herein.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

1.    Effective Date.  This Agreement is effective on the Effective Date and
will continue in effect as provided herein.

2.    Participation in the Plans.  DPL confirms that Executive has been
designated by the Committee and the Board to participate in each of the Plans
pursuant to the terms thereof as of the date Executive commences his employment,
contingent on his execution of this Agreement; provided, however, that Executive
will not be eligible to participate in the EICP until January 1, 2007. 
Executive is eligible to receive additional benefits as such are provided to
other similarly situated employees of the Company from time to time.

3.    Relocation Expenses.  DPL expects that Executive will relocate as soon as
practicable.  DPL shall reimburse Executive for expenses associated with his
relocation from Lewes, Delaware to Dayton, Ohio including customary real estate
commission fees associated with the sale of Executive’s existing primary
residence (or the purchase of his existing primary residence for its appraised
value, if such residence


--------------------------------------------------------------------------------




does not sell within a reasonable time period), reasonable expenses for house
hunting trips and temporary living expenses including the use of a car.

4.    Perquisite Allowance.  By executing this Agreement, Executive shall be
entitled to receive a perquisite allowance in the amount of $20,000 per year
(the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company.  Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2006.  The Perquisite Allowance
for 2006 shall be paid as soon as practicable after the commencement of
Executive’s employment.  The Perquisite Allowance for years after 2006 shall be
paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year.  The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

5.    Signing Bonus.  By executing this Agreement, Executive shall be entitled
to receive a one-time signing bonus in the amount of $150,000 (the “Signing
Bonus”).  The Signing Bonus shall be paid in a lump sum within five (5) business
days after the commencement of Executive’s employment.

6.    Non-Solicitation.  As a condition to his eligibility to participate in the
Program, Executive hereby agrees that during his employment and for a period of
two years following his termination of employment with the Company, Executive
will not (a) solicit for employment with himself or any firm or entity with
which he is associated, any employee of the Company, its subsidiaries or
affiliates, or otherwise disrupt, impair, damage or interfere with the
Company’s, its subsidiaries’ or affiliates’ relationships with their employees
or (b) solicit for Executive’s own behalf or on behalf of any other person(s),
any retail customer of the Company, its subsidiaries or affiliates, that has
purchased products or services from the Company, its subsidiaries or affiliates,
at any time (i) with respect to solicitation during employment, during the
Executive’s employment or (ii) with respect to solicitation after termination of
employment, in the twelve months preceding the date on which Executive’s
employment with the Company, its subsidiaries or affiliates is terminated or
that the Company, its subsidiaries or affiliates are actively soliciting or have
known plans to solicit, for the purpose of marketing or distributing any
product, pricing or service competitive with any product, pricing or service
then offered by the Company, its subsidiaries or affiliates or which the
Company, its subsidiaries or affiliates have known plans to offer.

 

[Signatures on the Following Page]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

DPL INC. and

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

/s/ Glenn E. Harder

 

 

Glenn E. Harder

 

 

Non-Executive Chairman of the Boards of Directors

 

 

 

 

 

 

 

 

 

/s/ Paul M. Barbas

 

Paul M. Barbas

 


--------------------------------------------------------------------------------